PER CURIAM.
Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent acknowledges that she made affirmative misrepresentations to a federal court while serving as counsel in a civil action, in violation of Rules 3.3, 3.4, 4.1, and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Donna Unkel Grodner, Louisiana Bar Roll number 20840, be suspended from the practice of law for a period of sixty days, subject to the conditions set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.